DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	This Office Action is in response to the Amendment filed on 01/08/2021.

	Applicant's cooperation in correcting the informalities in the specification is appreciated.  Applicant's cooperation in amending the claims to overcome the claim objections relating to informalities as well as indefinite claim language is also appreciated.

	3. Status of Claims:
		Claims 1-7 and 9 were amended; and 
		Claim 8 was cancelled.

	4. Specification:
		The Amendment to Specification, filed on 01/08/2021, has been accepted.

	5. Examiner’s Amendment:
		The Examiner’s Amendment is to correct grammatical errors in Claim 9.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gang Luo (Reg. No. 50,559) on Wednesday January 13, 2021.
Claim 9 has been amended as follows: 
-- 9. A control method for an internal combustion engine, wherein 
the internal combustion engine includes 
a fuel injection valve that supplies fuel into a cylinder, 
an exhaust gas purifying catalyst provided in an exhaust passage, 
a filter for trapping particulate matter in exhaust gas, the filter being provided in a section of the exhaust passage on a downstream side of the catalyst, and 
a pressure sensor that measures an exhaust pressure between the catalyst and the filter, wherein 
the internal combustion engine is controlled to perform a fuel amount increase control to increase an amount of fuel injected from the fuel injection valve such that an air-fuel ratio of an air-fuel mixture becomes richer than a stoichiometric air-fuel ratio, and 

by a controller, 
[[]] calculating a predicted value of the exhaust pressure for a case in which engine fuel containing no manganese is used continuously;
[[determining an adhesion temperature, which is a minimum temperature of the catalyst at which manganese oxide collected on the catalyst adheres to the catalyst, and calculating a correlation value proportional to an amount of heat received by the catalyst when a temperature of the catalyst is higher than or equal to the adhesion temperature; 
[[determining a removal requirement for removing manganese oxide from the catalyst when a difference between a detected pressure of the pressure sensor and at least one of the predicted value is greater than a specified -6-Application No. 16/539,063 determination value, and the correlation value is greater than or equal to a specified determination value; and
[[increasing the amount of fuel when the removal requirement has been determined.--


Allowable Subject Matter
Claims 1-7 and 9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to disclose or render obvious claimed combination of an internal combustion engine having a fuel injection valve that supplies fuel into a cylinder; an exhaust gas purifying catalyst provided in an exhaust passage; a filter for trapping particulate matter in exhaust gas, the filter being provided in a section of the exhaust passage on a downstream side of the catalyst; a pressure sensor that measures an exhaust pressure between the catalyst and the filter; and a controller including executable instructions stored in a non-transitory memory to
 “increase an amount of fuel injected from the fuel injection valve to reach an air-fuel ratio of an air-fuel mixture being richer than a stoichiometric air- fuel ratio; 
determine a predicted value of the exhaust pressure while an engine fuel containing no manganese is used continuously; 
calculate a correlation value being proportional to an amount of heat received by -3-Application No. 16/539,063 the catalyst when a temperature of the catalyst is higher than or equal to an adhesion temperature being defined as a minimum temperature of the catalyst at which manganese oxide collected on the catalyst adheres to the catalyst; 
determine a removal requirement for removing manganese oxide from the catalyst when a difference between a detected pressure of the pressure sensor and at least one of the predicted value is greater than a specified determination value, and the correlation value is greater than or equal to a-the specified determination value; and 
increase the amount of fuel when the removal requirement has been determined.”


Regarding Claim 9, the prior art fails to disclose or render obvious claimed combination of a control method for an internal combustion engine, wherein the internal combustion engine includes a fuel injection valve that supplies fuel into a cylinder, an exhaust gas purifying catalyst provided in an exhaust passage, a filter for trapping particulate matter in exhaust gas, the filter being provided in a section of the exhaust passage on a downstream side of the catalyst, and a pressure sensor that measures an exhaust pressure between the catalyst and the filter, wherein the internal combustion engine is controlled to perform a fuel amount increase control to increase an amount of fuel injected from the fuel injection valve such that an air-fuel ratio of an air-fuel mixture becomes richer than a stoichiometric air-fuel ratio, and the control method including:
“by a controller, 
calculating a predicted value of the exhaust pressure for a case in which engine fuel containing no manganese is used continuously;
determining an adhesion temperature, which is a minimum temperature of the catalyst at which manganese oxide collected on the catalyst adheres to the catalyst, and calculating a correlation value proportional to an amount of heat received by the catalyst when a temperature of the catalyst is higher than or equal to the adhesion temperature; 
determining a removal requirement for removing manganese oxide from the catalyst when a difference between a detected pressure of the pressure sensor and at least one of the predicted value is greater than a specified-6-Application No. 16/539,063 determination value, and the correlation value is greater than or equal to a specified determination value; and
increasing the amount of fuel when the removal requirement has been determined.”
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asanuma et al. (Patent Number US-8443592-B2) relates to an exhaust purification system of internal combustion engines having a removal device arranged for removing sulfur constituent contained in fuel.

Driscoll et al. (Patent Number US-8250857-B2) relates to an exhaust treatment system having a container to hold volume of urea and to direct exhaust from exhaust passage through the volume of urea in the container.

Hiranuma et al. (Patent Number US-7013638-B2) relates to an exhaust gas purifying system and a method involving additional fuel injection into a cylinder after a main fuel injection in an engine to raise the temperature of an oxidation catalyst.

Ootake (Patent Number US-6698192-B2) relates to fuel injection control for diesel engine having a particulate filter provided in an exhaust passage and a controller for determining a basic fuel injection amount in response to an accelerator pedal depression amount, determining a maximum fuel injection amount in response to an intake air amount of the engine, and setting the smaller of the basic fuel injection amount and the maximum fuel injection amount as the target injection amount.

Tonetti et al. (Patent Number US-6666020-B2) relates to a method of initiating regeneration of a particulate filter for a direct-injection diesel engine with a common rail injection system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 19, 2021